Citation Nr: 0635982	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability, to include dermatitis and 
chromoblastomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1962 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This claim was subsequently 
transferred to the Reno, Nevada RO.

The veteran participated in a Board video conference hearing 
in July 2006 with the undersigned Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2005) and who 
participated in this decision.  A transcript of this 
proceeding has been associated with the veteran's claims 
folder.

To establish jurisdiction over the issue of service 
connection for a skin disability, the Board must first 
consider the issue of whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West Supp. 2005).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed.Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen this claim.  
The merits of the claim are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for a skin 
disability in March 1998.  The veteran did not appeal this 
decision and it is final.

2.  Evidence received since the March 1998 RO decision 
relates to unestablished facts necessary to substantiate the 
skin disability claim and raises a reasonable possibility of 
substantiating the claim.
CONCLUSION OF LAW

The criteria for reopening the claim for service connection 
for a skin disability are met, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West Supp. 2005); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a skin 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

In general, unappealed rating decisions of the RO are final.  
See 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2005).  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  See 38 U.S.C.A. § 5108 (West Supp. 
2005).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The March 1998 RO decision that 
denied service connection for a skin disability is final and 
may not be reopened in the absence of new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in 
September 2002.  The revised regulations require that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
define material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2005).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

At the time of the March 1998 denial of the claim, evidence 
of record included service medical records from July 1962 to 
July 1969; a VA examination report dated in October 1997; 
private medical records from S.H. & M.C. for the period July 
to August 1997; outpatient treatment reports from Dr. A.L.P., 
D.O. for the period December 1996 to April 1997; outpatient 
treatment reports from Dr. L.T.N., M.D. for August 1997; Las 
Vegas VA outpatient treatment clinic reports for the period 
April to October 1997; and photographs of the veteran's skin 
condition dated in May 1997.

Evidence received in the current attempt to reopen the claim 
includes photocopies of a treatise description of 
chromoblastomycosis; private medical records from Dr. G.S., 
M.D.; VA treatment records; a VA examination report dated in 
May 2005; the veteran's contentions; and the veteran's Board 
video conference testimony from July 2006.

Service connection for a skin disability was denied in March 
1998 because no medical evidence was submitted showing 
aggravation of the veteran's skin disability by a period of 
active military service, or within a short time after 
discharge.  The Board finds that the additional evidence is 
both new and material as defined by regulation.  See 38 
C.F.R. § 3.156(a) (2006).  The new evidence consists of 
private medical records that provide a nexus statement for 
the aforementioned claim.  This new evidence does relate to 
unestablished facts in this case (whether the veteran's 
current skin disability is related to his time in service, or 
was aggravated by service).

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).


ORDER

The claim of entitlement to service connection for a skin 
disability is reopened.  To this extent, and to this extent 
only, the appeal is granted.


REMAND

Having reopened the claim of entitlement to service 
connection for a skin disability does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the veteran in the development of the claim.

The Board observes that the theory of the case, provided by 
the RO (at least at some stages of the appeal), is in 
question.  Though the Board is aware that the Medical Board 
Report, dated in June 1969, indicated that the veteran's skin 
disability existed prior to entrance (EPTE) into the 
military, there is no evidence to substantiate that 
statement.  The veteran contends that when asked, he informed 
his examining physician that he had once suffered a rash on 
his foot, not that he had suffered from chronic skin problems 
since childhood.  Indeed, this contention is supported by the 
fact that the veteran's service entrance examination (Report 
of Medical History), dated in July 1962, made no notation of 
a pre-existing skin disability.  In fact, the veteran's first 
report of a skin problem was in 1963 when he suffered from 
poison oak while on active duty.  Thus, the RO must consider 
whether the veteran's current skin disability is the direct 
result of an injury or disease in service.

The claims folder also contains medical evidence from Dr. 
G.S., M.D., dated in August 2001.  The physician stated that 
he had reviewed the veteran's service medical records in 
conjunction with his examination.  He concluded that it 
appeared that the veteran had progressive dermatitis off and 
on since 1963, and that the veteran's current skin disability 
was either aggravated by his military service or caused by 
it.  It was also noted that the veteran's service medical 
records did not appear to be complete.  Furthermore, the VA 
examination provided the veteran in May 2005 did not provide 
a solid diagnosis or nexus statement.  The examiner stated 
that the veteran had a skin rash which was a fungal infection 
due to excessive heat, humidity and wetness exposure, for 
which he was subsequently discharged.  In 1998, the veteran 
developed severe sepsis and was diagnosed with 
chromoblastomycosis and was treated in the Intensive Care 
Unit (ICU).  The examiner commented that while she would like 
to say that the veteran's sepsis was due to the same fungus 
that he was exposed to in Vietnam; she could not resolve that 
issue without resorting to mere speculation.  She also noted 
that the veteran's in-service rash was severe enough to 
provide him with physical disability and an honorable 
discharge from service due to this rash.  

Due to the medical matters presented by this appeal, the 
Board finds that the veteran should be afforded a VA skin 
examination, by a different physician than the physician who 
conducted the May 2005 examination, to determine the nature 
and etiology of his claimed disability.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the 
veteran to be scheduled for the 
appropriate VA examination.  Following 
examination of the veteran and review 
of the claims file, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that the veteran 
has any current skin disorder that is 
related to his military service (and 
complaints noted therein).  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


